          Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 1 of 15




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES STIFFLER,                        Docket No. 3:18-cv-1337-JFS
individually and on behalf of all        (M.J. JOSEPH F. SAPORITO)
others similarly situated,
                 Plaintiff,
v.

FRONTLINE ASSET
STRATEGIES, LLC,
            Defendant.                   ELECTRONICALLY FILED

PLAINTIFF’S BRIEF OPPOSING DEFENDANT’S MOTION FOR
            JUDGMENT ON THE PLEADINGS

                   INTRODUCTION AND PROCEDURAL HISTORY

     Plaintiff filed a lawsuit in state court alleging that Defendant

violated various provisions of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692 et seq. (“FDCPA”), when it mailed a collection letter to

him. Specifically, the collection letter was false and misleading because

it falsely threatened Plaintiff with a lawsuit. The letter also violated the

FDCPA because it did not adequately convey the required validation

notice.

     Defendant removed the case to this Court, and Plaintiff filed an

amended complaint seeking to proceed on a class-wide basis. Defendant

filed an answer to the amended complaint. Defendant has since filed a
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 2 of 15




motion for judgment on the pleadings. Plaintiff now files this brief in

opposition.

                          QUESTIONS PRESENTED

  1. Whether the collection letter sent by Defendant was false and

deceptive.

     SUGGESTED ANSWER: Yes, the collection letter stated that if

Plaintiff did not respond to the letter, the creditor would seek to enforce

its rights under the contract. The least sophisticated debtor—and

probably even a debtor with any level of sophistication—would read this

language as a threat to initiate a lawsuit. Nevertheless, Plaintiff was

never sued on the debt.

  2. Whether the collection letter adequately conveyed the required

validation notice.

     SUGGESTED ANSWER: No, the letter buries the validation

notice on the back of its first page. Although the first page of the letter

informs the consumer that important notices may be found on “the

reverse side or next page . . . .”, this statement is written in the

disjunctive. And, the second page of the letter contains a “privacy

notice” partially set forth in bold text. The least sophisticated debtor,


                                      2
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 3 of 15




after being told that an important notice would be found in one of two

places, one of which contains a section titled “privacy notice,” would be

unlikely to look for further notices. Additionally, there was ample space

for the validation notice to have been printed on the front of the letter.

Thus, the form of the letter caused this required notice to be

overshadowed.

                                ARGUMENT

  1. The collection letter is misleading and deceptive.

     It is undisputed that the collection letter states: “Your current

creditor has placed the above-mentioned account in our office to resolve.

Your lack of communication may result in the enforcement of your

current creditor’s rights on your contractual agreement.” (Doc. 5 p. 14.)

Defendant argues that, even under the least sophisticated debtor

standard, this statement does not violate the FDCPA. Instead,

Defendant argues that the proposed reading of the statement proffered

by Plaintiff is a “bizarre and idiosyncratic” interpretation. Simply put,

Defendant’s argument is wrong.

     As alleged in the complaint, one definition for the word “resolve” is

“to deal with (a question, a matter of uncertainty, etc.) conclusively;


                                     3
         Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 4 of 15




settle; solve[.]” Resolve, http://www.dictionary.com/browse/resolve, last

visited November 8, 2018. Thus, one reasonable reading of the word

“resolve” is to reach a settlement. And, the Third Circuit has already

held that offering to settle a debt could refer to “the creditor’s ability to

enforce a debt in court rather than a mere invitation to settle the

account.” See Tatis v. Allied Interstate, LLC, 882 F.3d 422, 429 (3d Cir.

2018).

      If the letter had merely offered to “resolve” the account, it

probably would not have violated the FDCPA.1 However, the next

sentence clearly does violate the Act. Defendant said: “Your lack of

communication may result in the enforcement of your current creditor’s

rights on your contractual agreement.” There is no reasonable way for

this sentence to be read in any manner other than as a threat to file a

lawsuit. First, the conditional trigger for this sentence is that the

Plaintiff does not communicate with Defendant. Thus, the


1See, e.g., Daniels v. Solomon & Solomon P.C., --- Fed. Appx. ---, 2018
WL 4354403 (3d Cir. Sept. 12, 2018). Of course, as an unpublished
decision, Daniels is not binding. However, Plaintiff is not asserting that
the word “resolve” on its own is a violation. In fact, as discussed below,
the second sentence of the collection letter itself is enough to violate the
statute. Thus, the Court need not even address whether “resolve”
contributes to the FDCPA violation.
                                     4
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 5 of 15




“enforcement” of the creditor’s rights cannot simply be accepting

payments, since the sentence already presumes that Plaintiff does not

communicate in any way, let alone by making a payment. Instead, the

traditional way a creditor enforces its contractual rights is by filing a

lawsuit. And, when this sentence is combined with an offer to “resolve”

the account, the inference is even clearer.

     Plaintiff expects that Defendant will attempt to advance an

alternative way that a creditor can enforce its contractual rights. Such

an argument would also fail. The Third Circuit has explicitly held that

“it is not [the Court’s] responsibility to decide whether the debtor or the

debt collector offers ‘a more appropriate reading’ of a debt collection

letter. [A Court] instead must interpret the document from the

perspective of [sic] ‘least sophisticated debtor.’” Caprio v. Healthcare

Revenue Recovery Grp., LLC, 709 F.3d 142, 151 (3d Cir. 2013). However,

such an interpretation does not require the Court to predict how a

consumer would be most likely to read the letter. Instead, the Court

must simply determine whether the letter can be interpreted by a

consumer in a manner that is misleading or deceptive. See Brown v.

Card Serv. Ctr., 464 F.3d 450, 455 (3d Cir. 2006)(“A debt collection


                                     5
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 6 of 15




letter is deceptive where ‘it can be reasonably read to have two or more

different meanings, one of which is inaccurate.’”).

     Thus, even assuming that Defendant is able to advance a

plausible alternative interpretation of its letter’s second sentence—

something which Defendant did not do in its initial brief—Plaintiff

would still be entitled to prevail because under the least sophisticated

debtor standard his proposed reading is reasonable. As a result, under

the applicable standard, the first two sentences of the collection letter

violate the FDCPA because they falsely threaten to file a lawsuit.

     Defendant also states that the letter “notif[ies] Plaintiff that

Frontline is a debt collector, not a law firm . . . .” (Doc. 15-3 p. 13

(emphasis in original).) However, this statement is completely

inaccurate. Plaintiff agrees that the letter states that “[t]his

communication is from a debt collector and is an attempt to collect a

debt.” (Doc. 5 p. 14.) However, that statement in no way notifies

Plaintiff that Frontline is not a law firm. Rather, it merely informs

Plaintiff that Defendant is a debt collector. And, the Supreme Court has

already held that the FDCPA applies to debt collection law firms. See

Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573


                                     6
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 7 of 15




(2010). Thus, the disclosure that Defendant refers to is used equally by

lawyer and non-lawyer debt collectors. Therefore it cannot create an

inference that a debt collector using the disclosure is not a law firm.

      However, even if Defendant had informed Plaintiff that Defendant

itself could not file a lawsuit, that would still not shield it from liability.

Rather, the Third Circuit has already addressed an analogous situation

in Brown, 464 F.3d 450. There, the consumer alleged that a statement

was a threat to sue where the debt collector said it may forward the

account to an attorney to continue with collection efforts. The district

court dismissed the consumer’s claim. However, the Third Circuit

reversed. In doing so, it held that “[i]f Brown can prove, after discovery

that [defendant] seldom litigated or referred debts such as Brown’s and

those of the putative class members to an attorney, a jury could

conclude that the [letter] was deceptive or misleading vis-à-vis the least

sophisticated debtor.” Id. at 455. Thus, it does not matter that the debt

collector sending the collection letter would not itself initiate the

lawsuit. Rather, if a debt collector knows that it’s seldom true that a

debt is the subject of litigation or the referral to attorneys for further

review, the collection letter can be misleading and deceptive. As a


                                       7
        Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 8 of 15




result, Defendant should find no solace in its “disclaimer” that it was a

debt collector.

      Brown also disposes of another argument advanced by

Defendant—specifically, that the current creditor “could theoretically

sue to collect a judgment.” (Doc. 15-3 p. 13.) The debt collector in Brown

likewise argued that because a lawsuit “could” be filed, it was merely

stating options that it could take. And, “[t]he District Court found the

[letter] in compliance with the FDCPA because it merely stated what

[defendant] could do, if it so chose.” Brown v. Card Serv. Ctr., 464 F.3d

450, 454 (3d Cir. 2006)(emphasis in original). However, as stated above,

the Third Circuit reversed and held that “it would be deceptive under

the FDCPA for [defendant] to assert that it could take an action that it

had no intention of taking and has never or very rarely taken before.”

Id. (emphasis in original). Thus, Defendant’s claim that a collection

lawsuit could theoretically be initiated also does not shield it from

liability.

      The Third Circuit cases Defendant relies upon also do not help it.

In Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 33 (3d Cir. 2011), the

court held that a debt collector does not violate the FDCPA simply by


                                      8
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 9 of 15




attempting to collect a debt that is time-barred. But, the court noted

that collection letters threatening litigation for time-barred debts can

violate the FDCPA. However, in that case, the court did not find that

the collection letter actually threatened litigation, so it affirmed the

district court’s dismissal. Here, Huertas is distinguishable because the

collection letter states that “Your lack of communication may result in

the enforcement of your current creditor’s rights on your contractual

agreement.” As discussed above, this statement is clearly a threat to file

a lawsuit. As a result, Huertas is not relevant here.

     Defendant also briefly discusses Wilson v. Quadramed Corp., 225

F.3d 350 (3d Cir. 2000), as amended (Sept. 7, 2000). There, the debtor

asserted that the notice required by 15 U.S.C. § 1692g was

overshadowed by the language: “Our client has placed your account

with us for immediate collection. We shall afford you the opportunity to

pay this bill immediately and avoid further action against you.”

Although the Court noted that this was a close question, it held that

this language did not overshadow the required validation notice. Here,

Plaintiff is not alleging Defendant’s threat to enforce the creditor’s

rights overshadowed the required notice. Instead, he is asserting that


                                     9
       Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 10 of 15




the collection letter contained a false threat to sue. Thus, Wilson is not

relevant.2

      Ultimately, Defendant cannot escape the conclusion that a

statement that its client will enforce its contractual rights is a threat

that a lawsuit will be filed. As no such lawsuit was ever filed (Doc. 5. ¶

31), this statement violates the FDCPA.

    2. The collection letter overshadows the notice required by 15 U.S.C.
       § 1692g.

      Defendant next discusses Plaintiff’s claim that the collection letter

overshadowed the notice required by 15 U.S.C. § 1692g (“the validation

notice”). The required validation notice in a collection letter can be

rendered ineffective by overshadowing even if the language of the letter

does not explicitly contradict the notice. See Sharpe v. Midland Credit

Mgmt., 269 F. Supp. 3d 648, 655 (E.D. Pa. 2017)(holding that a

collection letter overshadowed the validation notice even though the



2
 Defendant also claims that the language at issue in Wilson is more
egregious than the language contained in the collection letter here.
Plaintiff wholeheartedly disagrees. The letter in Wilson was clearly only
referring to further collection activities. Here, on the other hand, the
enforcement of a creditor’s contractual rights most naturally refers to
the filing of a lawsuit. Thus, Plaintiff disagrees with Defendant’s
opinion that Wilson involved more egregious language.
                                     10
      Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 11 of 15




text of the letter was not inconsistent with the validation notice).

However, Plaintiff clearly and carefully explained the basis for his

overshadowing claim in paragraphs 33-49 of the amended complaint,

but Defendant did not address this theory.

     First, the collection letter indicated that important notices could

be found on “the reverse side or next page . . . .” (emphasis added). The

“next” page of the letter contains a half page “Privacy Notice”:




Despite the fact that the disclosures on this page are introducted with a

heading that states “notice,” these disclosures are not required by the


                                    11
      Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 12 of 15




statute. Instead, the required validation notice was printed on the back

of the first page of the letter and did not contain any header indicating

that it was the “notice” that was mentioned on the first page. Rather,

the validation notice is a completely non-descript block of text:




                                    12
      Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 13 of 15




And, the least sophisticated debtor, who was told to look in one of two

locations for notices, and who saw that one of those locations had a title

that included the word “notice,” would likely believe he had found the

important notice. Finally, the first page of the letter contained ample

space in which the five lines of text comprising the validation notice

could have been printed. What logical reason could Defendant have for

burying it on the reverse side of the letter other than to hope that it

would be overshadowed?

     Also, importantly, the letter does not inform the consumer that

the information on the reverse side pertains to legal rights. See Guzman

v. HOVG, LL, 2018 WL 5631096 at *6 (E.D. Pa. Oct. 31, 2018). In

Guzman, the court addressed a similar letter, and held that “the

placement of the validation notice on the back side of the letter, when

accompanied only by a vague reference on the front side to ‘important

consumer information,’ obscures any notice that the validation notice

provides.” Id.




                                    13
      Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 14 of 15




     Here, although most of this argument was spelled out in great

detail in the amended complaint, Defendant ignores it.3 Instead,

Defendant cites to cases which hold that the mere placement of a

validation notice on the reverse side of a letter does not constitute per se

overshadowing. However, that factual scenario is not the basis for

Plaintiff’s claim. Rather, as discussed above, Plaintiff’s claim is based

on the combined effect of three aspects of Defendant’s letter: (a) the first

page of the letter indicates that important notices would be found on

the “reverse side or next page” (emphasis added), (b) the fact that there

was sufficient space for the validation notice to have been printed on

the first page, yet it was relegated to the back, and (c) the “Privacy

Notice” being set forth in bold and capitalized text. As a result,

Defendant’s letter overshadows the validation notice.

                               CONCLUSION

     The collection letter violates the FDCPA for two reasons. First,

the letter is deceptive and misleading because Defendant falsely


3Because Defendant has not addressed Plaintiff’s actual legal theory,
Plaintiff does not now have an opportunity to respond to any argument
that Defendant may raise later. If Defendant does address Plaintiff’s
theory in its reply brief, Plaintiff will seek leave to file a sur-reply.

                                    14
      Case 3:18-cv-01337-JFS Document 35 Filed 11/08/18 Page 15 of 15




threatened to file a lawsuit against Plaintiff. Second, the letter

overshadows the validation notice. Thus, for the foregoing reasons,

Plaintiff respectfully requests that the Court deny Defendant’s motion

for judgment on the pleadings.

                                         s/ Brett M. Freeman
                                         Brett M. Freeman
                                         Bar Number PA308834
                                         Attorney for Plaintiff
                                         SABATINI FREEMAN, LLC
                                         216 N. Blakely St.
                                         Dunmore, PA 18512
                                         Phone (570) 341-9000
                                         Facsimile (570) 504-2769
                                         Email bfecf@sabatinilawfirm.com

                     CERTIFICATE OF SERVICE

     Service is being effectuated via the CM/ECF system.

                                         s/ Brett M. Freeman
                                         Brett M. Freeman




                                    15
